Citation Nr: 0804783	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-34 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an initial compensable evaluation for 
residuals of bilateral inguinal hernia surgeries.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

The Board notes that in his substantive appeal statement of 
August 2005, the veteran made references to claims involving 
dental benefits and a knee disorder.  However, those issues 
have not been developed for appellate review.  Accordingly 
the Board refers those matters to the RO for any appropriate 
action.


FINDINGS OF FACT

There are no current residuals of the inguinal hernia repairs 
other than the surgical scars which are not painful or tender 
on examination and do not limit the function of the affected 
part.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of a bilateral inguinal hernia repairs have not 
been met. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.114, 4.118, Diagnostic Codes 7338, 
7801, 7802, 7802, 7803, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded a VA examination.  His available service 
medical records have been obtained, and there is no 
indication that post service treatment records existed.  He 
has withdrawn a hearing request.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected residuals of 
bilateral inguinal hernia repairs.  Specifically, he contends 
that the residuals prevent him from doing physical exertion.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In the instant case, service connection was awarded for 
bilateral residuals of inguinal hernia repairs in the October 
2004 rating decision.  The RO assigned a noncompensable 
rating effective from October 1, 2004.  The veteran is 
appealing the original assignment of the noncompensable 
rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  As such, the severity of the disability 
at issue shall be considered from the initial assignment of 
the disability rating to the present time. See Fenderson, 12 
Vet. App. at 126.  

The veteran's residuals of bilateral inguinal hernia repairs 
are currently rated as noncompensable under Diagnostic Code 
7338 which provides for a 10 percent rating for 
postoperative, recurrent inguinal hernia, readily reducible 
and well supported by truss or belt.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's residuals of 
bilateral inguinal hernia repairs.

In reaching this conclusion, the Board has considered the 
full history of the disability.  The veteran's service 
medical records refelct that he underwent multiple right and 
left hernia repairs.  

The veteran filed an original claim for disability 
compensation in June 2004.  He was afforded a VA examination 
in July 2004 (prior to separation from service).  The report 
of that examination reflects that the veteran had a history 
of a recurrent right hernia, with three surgeries, first in 
1978, again in 1982, and again in 2004.  It was stated that 
currently he was not having any significant problems with 
this.  The veteran also had a history of a left hernia that 
was repaired twice, the first time in 1978 and again in 1983.  
He reportedly was not currently having any problems with the 
left inguinal hernia.  It was noted that he worked as an 
administrator, and had missed approximately 30 days due to 
problems involving knee surgery and the herniorraphy.  

On physical examination, there were no abnormalities noted 
with respect to posture or gait.  He had well healed surgical 
scars from the herniorraphy.  There was no evidence of hernia 
found at the time of the examination.  The pertinent 
diagnoses were (1) right inguinal hernia with surgical 
intervention times three, and (2) left inguinal hernia 
surgically repaired twice.  The examiner stated that these 
show no residual effects at this time.  

There is no evidence of record to support a compensable 
rating.  The Schedule of Ratings does provide for inguinal 
hernias; however, there has been no evidence of a 
postoperative recurrent left inguinal hernia, readily 
reducible and well supported by truss or belt to warrant a 10 
percent rating under 38 C.F.R. § 4.114, As noted above, there 
was no evidence of recurrence of the left inguinal hernia 
upon VA examination in July 2004.

The Board has also considered rating the veteran's service- 
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Scars may be rated under 38 C.F.R. § 4.118, Diagnostic Code 
7805.  Under this code section, the rating specialist is 
directed to rate on limitation of function of the affected 
part. 38 C.F.R. § 4.118.  There has been no objective 
manifestation of limitation of function of the part affected 
as there has been no evidence of: scars other than head, 
face, or neck, that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (diagnostic code 
7801); scars other than head, face, or neck, that are 
superficial and that do not cause limited motion in an area 
or areas of 144 square inches (diagnostic code 7802); scars, 
that are superficial, unstable (diagnostic code 7803); or 
scars, superficial, painful on examination (diagnostic code 
7804). 38 C.F.R. § 4.118.

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above. See Fenderson, supra.

The Board also finds no evidence that the veteran's residuals 
of bilateral hernia repairs, presented such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.

The schedular evaluation in this case was adequate.  There is 
no evidence of an exceptional disability picture in this 
case.  The veteran has not offered any objective evidence of 
any symptoms due to residuals of the inguinal hernia repairs, 
which would render impractical the application of the regular 
schedular standards.  During the post service rating period, 
the residuals have not required frequent inpatient 
hospitalization or by themselves markedly interfered with 
employment.  The veteran's past hospitalizations during 
service, as well as his lost time from work during service 
for the purpose of recuperating from surgery, do not provide 
a basis for assigning a current compensable disability 
rating.  There is no current evidence of any residuals of the 
inguinal hernia repairs other than the held surgical scars 
for which the veteran has not provided any evidence that it 
interferes with employment.  Thus, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted. See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied. Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
residuals of bilateral inguinal hernia surgeries is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


